DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (2011/0214570 A1).
4.	Regarding to claim 1, Jones et al teach an air filter medium that collects dust in gas, comprising a main collection layer (paragraphs 0027 & 0039); and a pre-collection layer (Abstract, paragraph 0003) that has, when air containing NaCl particles having a particle size of 0.3 um is passed at a flow velocity of 5.3 cm/s (paragraphs 0032, 0042 and 0061), a lower collection efficiency of the particles than the main collection layer, 
5.	Regarding to claim 2, Jones et al teach a pre-collection layer (Abstract, paragraph 0003) that has, when air containing NaCl particles having a particle size of 0.3 um is passed at a flow velocity of 5.3 cm/s (paragraphs 0032, 0042, 0043 and 0061), a lower collection efficiency of the particles than the main collection layer, that is disposed on an upstream side of an air flow with respect to the main collection layer, and that has water repellency (see Abstract, paragraphs 0029-0031), inherently having the characteristics of a contact angle of 90° or more, the contact angle being measured 30 seconds after a 25 vol% aqueous isopropyl alcohol solution is dropped onto the pre- collection layer.
6.	Regarding to claims 3 and 11, Jones et al teach the pre-collection layer having a fluorine content (paragraph 0015).
7.	Regarding to claims 4, 5 and 12-16, Jones et al teach when air containing NaCl particles having a particle size of 0.3 um is passed through the pre-collection layer at a flow velocity of 5.3 cm/s, the pre-collection layer has a collection efficiency of the particles of 25% or more and 80% or less, and when air containing NaCl particles having a particle size of 0.3 um is passed through the main collection layer at a flow velocity of 5.3 cm/s, the main collection layer has a collection efficiency of the particles of 75% or more and 99.9999% or less (see details of paragraphs 0032, 0040, 0042, 0070 and 0071).

9.	Regarding to claims 7 and 8, Jones et al teach the pre-collection layer has an average fiber diameter of 1.0 um or more and 4.0 um or less, and the main collection layer has an average fiber diameter of 0.05 um or more and 0.3 um or less (paragraph 0056).
10.	Regarding to claim 9, Jones et al teach the main collection layer including a porous film mainly containing a fluororesin such as fluorinated methacrylate material (paragraph 0014).
11.	Regarding to claim 10, Jones et al further teach an air-permeable supporting member disposed on a downstream side of the air flow with respect to the main collection layer (paragraph 0023).
Conclusion
. 12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 07, 2022